Citation Nr: 1711219	
Decision Date: 04/07/17    Archive Date: 04/19/17

DOCKET NO.  16-32 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUE

Whether it is valid to terminate VA pension benefits effective September 1, 2014, based on the determination that the Veteran's income or net worth is excessive for purposes of eligibility for VA special monthly pension benefits based on the need for aid and attendance.


REPRESENTATION

Appellant represented by:	Scott W. Sexton, Attorney


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Navy from March 1951 to January 1957.  He has been determined to be incompetent for VA purposes, effective from February 2015.  The appellant is the Veteran's stepdaughter and current VA fiduciary.

This case is before the Board of Veterans' Appeals (Board) on appeal from a May 2015 determination by a Pension Management Center (Pension Center) of the Department of Veterans Affairs (VA).

All records on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advance age.  This appeal has thus been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016), which provides that "advanced age" is defined 75 or more years of age.  


FINDINGS OF FACT

1.  The Veteran has control to use the Family Trust principle and income, and such trust benefits can reasonably be expected to be consumed for the Veteran's maintenance. 

2.  Some portion of the corpus of the Veteran's estate may reasonably be consumed in order to provide for his maintenance.


CONCLUSION OF LAW

Because the Veteran's net worth exceeds the net worth limitation, the criteria for eligibility for pension benefits are not met.  38 U.S.C.A. §§ 1521, 1522 (2014); 38 C.F.R. §§ 3.271, 3.272, 3.274, 3.275, 3.276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The duties to notify and assist are inapplicable to matters of pure statutory interpretation such as the issue pertaining to whether the Veteran's income or net worth is excessive for purposes of entitlement to special monthly pension in this case.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000).  

Here, the appellant contends that the Veteran's net worth is not a bar to entitlement to nonservice-connected pension benefits.  Specifically, the appellant contends that the value of the "B. Family Irrevocable Grantor's Trust" (Family Trust) should not be included in the computation of the Veteran's net worth, and that the Veteran's net worth is not excessive for purposes of eligibility for pension benefits. 

In a September 2014 rating decision, the Pension Center granted entitlement to special monthly pension benefits based on the need for aid and attendance, effective August 28, 2014.  See generally 38 U.S.C.A. § 1521 (providing criteria for entitlement to pension based on need for aid and attendance).  Per a February 2015 Report of General Information, a fiduciary field examination was conducted, and the appellant reported to the field examiner that a special needs trust exists for the Veteran, but that this trust was not considered for purposes of determining the Veteran's assets.  The February 2015 Report of General Information notes that the appellant reported that the Trust has a current value of approximately $100,000.00 and will be used to support the Veteran's future long-term care needs if needed.  After receiving this information, the Pension Center determined in May 2015 that the Veteran's net worth is a bar for pension benefits.  

Pension shall be denied or discontinued when the corpus of the estate of the Veteran, and of the Veteran's spouse, are such that under all the circumstances, including consideration of the annual income of the Veteran, the Veteran's spouse, and the Veteran's children, it is reasonable that some part of the corpus of such estates be consumed for the Veteran's maintenance.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.274.  The terms "corpus of estate" and "net worth" mean the market value, less mortgages or other encumbrances, of all real and personal property owned by the claimant, except the claimant's dwelling (single family unit), including a reasonable lot area, and personal effects suitable to and consistent with the claimant's reasonable mode of life.  38 C.F.R. § 3.275(b).  In determining whether some part of the claimant's estate should be consumed for the claimant's maintenance, consideration will be given to the amount of the claimant's income together with the following: Whether the property can be readily converted into cash at no substantial sacrifice; life expectancy; number of dependents; and potential rate of depletion, including unusual medical expenses. 38 C.F.R. § 3.275(d).  The Board also notes that under 38 C.F.R. § 3.276(b), for pension purposes, a gift of property made by an individual to a relative residing in the same household shall not be recognized as reducing the corpus of the grantor's estate.  

Regarding whether the value of the Family Trust should be included in the computation of net worth for purposes of pension eligibility, an Office of General Counsel (OGC) Opinion, VAOPGCPREC 33-97 (1997), considered a similar question of whether assets placed in an irrevocable special needs trust is includable in the claimant's net worth for purposes of determining eligibility for improved pension.  This OGC Opinion noted that that trust included terms that provide that some or all of the income and principal of the trust fund may be paid by the trustee to or for the benefit of a VA claimant's "special needs for health, safety and well being."  This OGC Opinion stated that "only property over which a claimant, or someone with legal authority to act on the claimant's behalf, has some control to use for the claimant's benefit can reasonably be expected to be consumed for a claimant's maintenance and thus be includable in the claimant's estate. " The OGC Opinion held in that case:

Assets transferred by a legally competent claimant, or by the fiduciary of a legally incompetent one, to an irrevocable "living trust" or an estate-planning vehicle of the same nature designed to preserve estate assets by restricting trust expenditures to the claimant's "special needs," while maximizing the use of governmental resources in the care and maintenance of the claimant, should be considered in calculating the claimant's net worth for improved-pension purposes. 

Also, VA OGC Opinion, VAOPGPREC 73-91 (1991), held that when the VA claimant, in an individual capacity, has retained no right or interest in the property or the income therefrom and cannot exert control over these assets for the veteran's own benefit, the trust assets would not be counted in determining the VA claimant's net worth for improved-pension purposes, and the trust income would not be considered income of the VA claimant.  Also, VA OGC Opinion, VAOPGPREC 72-90 (1990), held that property held in a discretionary trust, and income therefrom, is generally countable for purposes of computing net worth and income, when the claimant possesses such control over the property that the claimant may direct it to be used for the claimant's benefit.  

Thus, the Board must address whether the Veteran's transfer of assets to the Family Trust effectively resulted in divestiture of ownership of the assets approximating $100,000.00 such that these assets cannot be reasonably expected to be used for the Veteran's care.  

The Board acknowledges that the Family Trust document attempts to maximize the Veteran's VA benefits by stating that the Veteran "shall have the right to acquire any of the trust assets by substituting assets of equivalent value...This power is necessarily limited so as to not disqualify the [Veteran] from qualification for any Federal or VA related benefits."  The document also stated that, notwithstanding the Veteran's unlimited power to name and/or change the designated the trust's beneficiaries and/or trustees, "no such exercise of this power shall be allowed so as to disqualify the Grantor from eligibility for any benefit, especially veteran's benefits or Medicaid...."  Such unilateral declarations have no legal effect with respect to VA's determination of entitlement to benefits, which is governed by Federal law.  See VAOPGCPREC 33-97 (1997).

The Board finds that the value of the Family Trust must be included in the computation of the Veteran's net worth for purposes of determining pension eligibility.  First, the Family Trust document expressly stated that the Trustee, who is the Veteran's fiduciary in this case, "may, in the Trustee's discretion, pay to or apply for the benefits of the Trust Beneficiaries...as much of the net income and principal of the Trust as the Trustee, in the Trustee's discretion, deems necessary for the reasonable health, support, maintenance, and education of the Beneficiaries."  

Second, the Family Trust document does not expressly name the beneficiaries of the Family Trust during the Veteran's lifetime.  The Board finds that it is significant that the Family Trust document expressly stated that the Veteran retained "the power to name and/or change the designated beneficiary(ies) and/ or trustee(s), whether under the Trust Agreement or under any statute or other rule of law."  Further, the document expressly states that the Veteran "understands that circumstances may arise which would make distributions [of income and principal] advisable prior to their death and the Trustee may effect such distributions and convert the Trust into cash in order to accomplish the distributions."  Though the Board acknowledges that the Family Trust document stated that the Veteran is not allowed to designate himself, his estate, or his creditors as beneficiaries or trustees, it is significant that the Veteran retains the power, during his lifetime at any time, to name the appellant, his fiduciary, as a beneficiary of the trust, and that the appellant has the discretion to distribute income and principal from the trust to beneficiaries at any time during the Veteran's lifetime.  

Thus, the question becomes:  Can such trust benefits reasonably be expected to be consumed for the Veteran's maintenance?  Significantly, the appellant herself (who is the Veteran's fiduciary and therefore has legal authority to act on the Veteran's behalf with regard to his VA benefits) reported to VA that the Family Trust in the case will be used to support the Veteran's future long-term care needs if needed.  In light of this statement, it is apparent that the Family Trust was intended and designed to be consumed for the Veteran's maintenance when government resources are not enough to provide for his care.  Further, the appellant, as Trustee, has the discretion to distribute the trust benefits to named beneficiaries during the Veteran's lifetime.  For these reasons, the Board finds that it is reasonable that the Veteran could name his fiduciary as a beneficiary of the trust during his lifetime, and that as his fiduciary, the appellant would use such trust benefits for the Veteran's care and maintenance if needed. 

For these reasons, the Board finds that the Veteran has the control to use the Family Trust principle and income, and that such trust benefits can reasonably be expected to be consumed for the Veteran's maintenance.  In other words, the Board concludes that the Veteran transferred the assets of approximately $100,000.00 to the Family Trust, which was designed to preserve estate assets by providing the opportunity for trust expenditures to be expended for the Veteran's special needs and maintenance while maximizing the use of governmental resources for the care and maintenance of the Veteran.  

The Board acknowledges that in a May 2015 statement, the appellant's attorney stated that he represents the appellant with regard to his application for death pension benefits.  The Board notes that this case does not pertain to death pension benefits, but to special monthly pension based on aid and attendance.  Nevertheless, the Board will consider the attorney's following argument:  The attorney noted that the appeal is against a VA determination to terminate the Veteran's pension benefits and that VA allegedly made this determination "based on correspondence from my client advising that he had established an estate plan to preserve the stability of his family of the long term and that he has no control or ownership over any asset other than the $25,000 that was reported on his application."  

However, for the above-discussed reasons, the evidence shows that the Family Trust was created to support the Veteran's future long-term care needs if needed.  There is no indication in the record that the Veteran or the appellant submitted correspondence that the Veteran had established the trust only to preserve the stability of his family of the long term, as opposed to supporting the Veteran's own long-term care.  Indeed, VA made the determination to terminate the Veteran's pension benefits based on the VA field examiner's interview with the appellant, in which the appellant herself reported that this trust was created to support the Veteran's long-term care needs.  Therefore, the Board finds that the appellant's attorney essential argument that Family Trust benefits would not be consumed for the Veteran's maintenance, is outweighed by the appellant's own report that the Family Trust was created and designed to support the Veteran's long-term care.  Further, the Board finds that appellant's attorney's essential argument that the Veteran retains no control or ownership in the Family Trust, is outweighed by the express terms of the Family Trust document, which reflect that the Veteran retains the power to name and/or change the designated beneficiary(ies) and/or trustee(s) of the trust.  

The Board notes that in a May 2015 statement, the appellant's attorney provided an argument regarding a Mrs. H.'s property and stated that Mrs. H. had gifted an irrevocable trust to someone other than a relative residing Mrs. H.'s household and that Mrs. H. had relinquished all rights of ownership in the trust.  The appellant's attorney argued that Mrs. H. also does not receive any income or proceeds based on the trust.  These facts and this argument has no probative value in the present case because Mrs. H. is not the appellant or the Veteran in this case and because these reported facts are inconsistent with the facts of the present case and with the appellant's attorney's above-discussed report that his client established the trust for the benefit of his family.  
  
On review, because the Veteran retains the control to use the Family Trust principle and income, and such trust benefits can reasonably be expected to be consumed for the Veteran's maintenance, the Board concludes that the value of the Family Trust should be included in the computation of the Veteran's net worth. 

Besides the appellant's argument that the value of the Family Trust should not be included in the computation of the Veteran's net worth, there is no argument by the appellant that VA's calculation of the Veteran's net worth and income was not correct.  Per the Family Trust document, the trust became effective in June 2014.  Per the May 2015 Corpus of Estate Determination, the Veteran's total assets equal $125,000.00 (which includes the value of the Family Trust), his monthly income equals $2,633.56, and his total monthly expenses equal $3,629.81.  VA noted that the Veteran's trust was created to be used for the Veteran's care, and noted that given the annual shortfall of -$11,499.00, it would take almost eleven years to deplete this trust.  Given the Veteran's net worth, the Board finds that the Veteran's assets are sufficiently large that the Veteran could live off these assets for a reasonable period of time.  Accordingly, the Board finds that some portion of the corpus of the Veteran's estate may reasonably be consumed in order to provide for his maintenance.  

If the Veteran's net worth becomes significantly depleted in the future, or there is a substantial increase in necessary out-of-pocket medical expenses, the appellant may file a claim for pension benefits and submit the appropriate financial documentation in support of that claim.  Under the circumstances and the facts as presented, however, the Veteran's assets are sufficient to meet his needs for the foreseeable future.  It follows that, at present, the Veteran's net worth is excessive for purposes of eligibility for pension benefits, and termination of VA pension benefits effective September 1, 2014 is valid.  


ORDER

The termination of VA pension benefits effective September 1, 2014, based on the determination that the Veteran's income or net worth is excessive for purposes of eligibility for VA special monthly pension benefits based on the need for aid and attendance, is valid.  



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


